Citation Nr: 0410927	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  93-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in N. Little Rock, 
Arkansas


THE ISSUE

Entitlement to a disability rating higher than ten (10) percent 
for post-operative residuals of service-connected right ankle 
fracture injury.


REPRESENTATION

Veteran represented by:  Michael E. Wildhaber, Esq.	


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to April 
1977, from May 1977 to May 1980, and from March 1981 to April 
1987.  

This case comes before the Board of Veterans' Appeals (Board) from 
a rating decision rendered by the N. Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs (VA) in 
June 1992, which confirmed that no rating increase (higher than 10 
percent) was warranted for residuals of a service-connected right 
ankle fracture injury.  

The record indicates that the veteran testified at a personal 
hearing before a member of the Board sitting in N. Little Rock, 
Arkansas, in September 1993.  In April 1998, the Board advised the 
veteran that the Board member who had heard his testimony in 
September 1993 was no longer with the Board.  The veteran also was 
advised that he is entitled to a decision issued by a Board member 
who had heard his testimony and was asked whether he desired 
another hearing before another Board member who would decide his 
claim.  The veteran was further advised that if he did not respond 
within 30 days, it would be assumed that he did not desire a 
second Board hearing.  The record shows no such response from the 
veteran.    

The Board notes that there is another issue as to whether a tender 
scar observed along the distal fibula and lateral malleolus 
(apparently resulting from surgical intervention shortly after the 
fracture injury) warrants a separate rating.  See VA medical 
examination report dated in March 2001.  In the Supplemental 
Statement of the Case (SSOC) dated in March 2002, the RO stated 
that the scar would be considered for separate evaluation.  The 
record, to date, does not indicate that this has been accomplished 
by the RO, the agency of original jurisdiction.  Accordingly, this 
issue is referred to the RO for further consideration. 




FINDINGS OF FACT

1.  Residuals of the veteran's service-connected right ankle 
fracture injury are manifested by subjective complaints, primarily 
of pain in the right ankle.  

2.  As for objective evidence of right ankle fracture injury 
residuals, the veteran ambulates with a "hardly perceptible" limp.  
Range-of-motion tests for the right ankle showed normal findings, 
and there is no evidence of varus or anterior instability.  The 
veteran has normal active and passive range of motion of the right 
ankle and subtalar joint.  

3.  The veteran has "very mild" post-traumatic osteoarthritis, 
shown by X-ray findings and swelling and tenderness localized at 
the right ankle.  


CONCLUSION OF LAW

Criteria for the next higher disability rating of twenty (20) 
percent have not been met for residuals of service connected right 
ankle fracture injury.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2003).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  This law redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Final regulations 
implementing the VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date, such as the one here.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).
VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to make a 
decision on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on November 
9, 2000, immediately after the enactment of the VCAA, supersedes 
the decision of the U. S. Court of Appeals for the Federal Circuit 
that invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory one-
year period.  Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102; 5103 (West 2002).  There is no issue in this case as to 
providing an appropriate application form, or as to the 
completeness of the application.  In a letter dated in March 2002, 
the RO advised the veteran of VA's duties; what information and 
evidence are needed to establish entitlement to the claim; where 
and when to send information and evidence substantiating the 
claim; and who to call if he has any questions or needs 
assistance.  The letter also explained what the veteran could do 
to help the VA assist him in substantiating his claim, and what 
the VA would do on its own to substantiate the claim.  Moreover, 
in the August 2003 SSOC, the RO set forth VA regulations 
pertaining to the duty to assist the veteran.  The Board 
accordingly finds that VA has fulfilled its duty-to-notify 
obligations consistent with VCAA and Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
  
Second, VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  This duty also has been 
satisfied.  The RO has obtained and associated with the claim 
folder relevant evidence, which includes VA medical examination 
and treatment records.  Further, the record reflects that, after 
the issuance of the August 2003 SSOC, neither the veteran nor his 
attorney submitted any new evidence in support of the claim.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made by 
the agency of original jurisdiction.  Every possible avenue of 
assistance has been explored, and the veteran has had ample notice 
of what might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran).  The Board concludes that a decision on 
the merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Laws and Regulations Applicable to Increased Rating Claim 

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of impairment, 
the disability must be considered in the context of the whole 
recorded history, including service medical records.  38 C.F.R. §§ 
4.1, 4.2, and 4.41 (2003).  An evaluation of the extent of 
disability present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2003); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, a determination as to whether the preponderance of the 
evidence favors, or is against, the claim must be made.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the evidence 
is in support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations must 
be based upon the lack of usefulness of the affected part or 
systems.  The evaluation of the same disability or manifestations 
under different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation for 
the clinical findings shown on objective examination.

VA regulations at 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271, 
5272, 5273, and 5274 (2003) govern with respect to rating 
evaluations for ankle disabilities.  First, under Diagnostic Code 
5270, a 20 percent evaluation is warranted for ankylosis of the 
ankle in plantar flexion at less than 30 degrees; ankylosis in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees warrants a 30 percent evaluation; and, 
ankylosis of the ankle in plantar flexion at more than 40 degrees, 
or in dorsiflexion at more than 10 degrees, or with an abduction, 
adduction, inversion or eversion deformity warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2003).  

Limited motion of the ankle warrants a 20 percent rating when 
marked, and a 10 percent rating when moderate.  38 C.F.R. 4.71a, 
Diagnostic Code 5271 (2003).  Normal ankle joint motion is from 0 
to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar 
flexion.  See illustrations at 38 C.F.R. 4.71, Plate II (2003).

Under Diagnostic Code 5272, a 10 percent evaluation is warranted 
for ankylosis of the subastragalar or tarsal joint in good weight-
bearing position.  A 20 percent evaluation is warranted for 
ankylosis of subastrgalar or tarsal joint in poor weight-bearing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5272 (2003).

Diagnostic Code 5273 provides a 10 percent rating for malunion of 
the os calcis or astragalus with moderate deformity.  A 20 percent 
rating is provided for malunion of the os calcis or astragalus 
with marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273 
(2003).  

Astragalectomy warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5274 (2003).  

Finally, also applicable may be 38 C.F.R. § 4.71a, Diagnostic Code 
5010, which rates traumatic arthritis, as substantiated by X-ray 
findings, in accordance with criteria set forth in Diagnostic Code 
5003 (degenerative arthritis).  Diagnostic Code 5003 provides that 
osteoarthritis shown by X-ray findings will be rated on the basis 
of limitation of motion under appropriate diagnostic codes for the 
joint(s) involved.  If, however, limitation of motion of the 
specific joint(s) involved is noncompensable under the appropriate 
diagnostic code(s), a rating of 10 percent is applied for each 
such major joint or group of minor joints affected by the 
limitation of motion, to be combined, not added, under Diagnostic 
Code 5003.  Limitation of motion, for the purposes of Diagnostic 
Code 5003, must be shown by objective evidence.      

As with claims for service connection for an alleged disability, 
the Board reviews the veteran's entire history as provided in the 
claims folder to determine whether a higher evaluation for a 
service-connected disability is warranted.  See 38 C.F.R. § 4.1 
(2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the regulations do not give past medical reports 
precedence over current findings where such current findings are 
adequate and relevant to the rating issue.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In claims for increased evaluations 
for service-connected disabilities, current extent of disability 
is of primary concern.  Id.  Accordingly, in such claims, as the 
one here, the Board focuses upon contemporaneous evidence of the 
extent of the disability claimed. 

III.  Evidence

Having set forth the laws and regulations applicable to this 
claim, the Board now turns to the information and evidence 
pertinent to this case.  The Board has reviewed the entire record.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The evidence of 
record is extensive and the Board will not discuss each piece of 
evidence in detail.  Rather, the Board will summarize relevant 
evidence where appropriate, and, given that the claim before the 
Board concerns the current extent of ankle injury residuals, with 
primary emphasis on medical evidence dated within the last few 
years. 

Evidence relevant to this claim includes VA medical examination 
and diagnostic testing records and VA medical center treatment 
reports.  First, with respect to VA medical examination 
("compensation and pension" examination) reports, the record 
provides an examination report dated in March 2003.  This report 
shows that the veteran ambulated with a "hardly perceptible limp," 
but when asked to weightbear, he placed less than touch-down 
weight on the right foot.  Swelling was limited to the ankle, and 
not to the subtalar joint.  There was localized tenderness 
anteromedially and anterolaterally at the ankle joint itself with 
no referred pain to the subtalar joint.  Calf circumference was 
equal bilaterally.  A hard callus on the lateral aspect of the 
right heel and under the right fifth metatarsal head was noted.

As for range of motion of the ankles noted during the March 2003 
examination, the veteran had dorsiflexion at 20 degrees 
bilaterally, and plantar flexion at 45 degrees bilaterally.  X-
rays taken in March 2003 showed evidence of surgical hardware 
removal at the lateral malleolus.  Also noted was good maintenance 
of the joint space throughout the mortise.  There were some 
irregularity and "raggedy edges" of syndesmosis between the tibia 
and fibula noted, but there was no obvious diastasis.  Also noted 
was a "very mild" small anterior spur at the distal tibia with no 
opposing spur on the talus.  Examinations (by provocation) for 
varus and anterior instability showed negative results.  The 
examiner's impression was that both active and passive range of 
motion of the right ankle and subtalar joint were within normal 
limits.  Swelling and tenderness at the ankle and mild X-ray 
changes were deemed consistent with "very mild" post-traumatic 
osteoarthritis.  See March 2003 X-ray report and examination 
report.           

The March 2003 VA examination report apparently documents a re-
examination of the veteran to clarify, in part, VA examination 
findings in March 2001.  The March 2001 examination report 
provides that the veteran complained of ankle pain, swelling, 
stiffness and instability upon ambulation.  He reportedly used a 
cane frequently for support.  Range of motion of the right ankle 
was noted from "neutral-0 degree dorsiflexion to 120 degrees 
plantar flexion with some discomfort" (which apparently required 
clarification, as normal range for plantar flexion is from zero to 
45 degrees); eversion was at zero degrees; and inversion was 
deemed to be within a normal range.  Tenderness on the lateral 
aspect of the ankle was noted.  There was some muscle weakness 
rated at 4/5 for right ankle eversion and dorsiflexion with some 
discomfort and pain.  Plantar flexion and eversion were 5/5 with 
some pain noted.  There were decreased deep tendon reflexes in the 
ankle.  The ankle showed an 11 centimeter (cm)-long "darkish" scar 
along the distal fibula and lateral malleolus with deficient 
subcutaneous tissue, described as "somewhat tender."  The scar was 
a few millimeters to 1 cm in width along its course.      

Prior to the March 2001 examination, the veteran was examined by 
VA in July 1996.  The July 1996 examination report indicates that 
the veteran's ankle exhibited no swelling, redness, or effusion.  
While the veteran apparently walked with a limp on the right lower 
leg, when asked to heel-and-toe walk, the limp "disappear[ed."  
Dorsiflexion was to 25 degrees bilaterally; plantar flexion was to 
48 degrees on the right.  The ankle was stable medially and 
laterally, anterior and posterior.  More muscle was noted in the 
right calf than on the left.  X-ray results showed no evidence of 
old fracture, apparently indicating that the ankle had healed.  
The ankle mortis and joint space were well-maintained.  The 
examiner opined that he could not find objective evidence of 
pathology in the right ankle, and that the fracture apparently had 
healed well.  The observed difference between muscle size of the 
right and left calves indicated that the veteran is using his 
extremities in a normal manner.  Contrary evidence (that is, 
evidence of atrophy on the right calf) would indicate that the 
veteran is protecting the right ankle from use due to residuals.            

In July 1999, Drs. G. E. (student doctor) and J. M. of VA wrote a 
letter stating that the veteran does not have full use of his 
right ankle due to service-connected ankle fracture injury 
residuals.  As evidence of this, the doctors noted that the 
veteran continues to have ankle pain with ambulation, has a 
noticeable limp, and uses a cane for support.  



As for older evidence, the record indicates that the veteran was 
seen at a VA medical center numerous times during the 1990s for 
complaints primarily of right ankle pain and difficult ambulation.  
Most recent evidence is dated in 1997.  Significantly, in May 
1996, the veteran had EMG/nerve conduction studies performed at 
VA, with mostly normal findings for the lower right extremity, 
other than the lack of a sural nerve response, attributed to right 
ankle surgery performed in the early 1980s.  Mild decreased 
limited motion was noted for inversion and eversion in early 1997.   
Other VA records, dated in 1994-1995, show that the veteran was 
noted to have had a normal range of motion in the right ankle, and 
that there was no evidence of edema or swelling.  The veteran also 
reported to VA emergency care a few times between mid-1991 to 
early 1992 with complaints of right ankle pain.  At least on one 
occasion during this time period, his gait was found to be normal, 
and that he had no decreased range of motion in the right ankle.  

IV.  Analysis

Evidence described above shows that the veteran still has 
subjective complaints of residual disability of a service-
connected right ankle fracture incurred decades ago, for which he 
had surgery.  Significantly, most recent medical evidence 
indicates that the veteran continues to report difficult 
ambulation and ankle pain.       

As for limited range of motion in the ankle, Diagnostic Code 5271 
provides for the next higher rating of 20 percent (highest 
available under this Diagnostic Code) for marked limited motion of 
the ankle.  Most recent evidence dated in March 2003 shows that 
the range of motion for the right ankle was a normal 20 degrees 
for dorsiflexion and a normal 45 degrees for plantar flexion.  See 
March 2003 VA examination report and 38 C.F.R. § 4.71, Plate II.  
There was no evidence of varus or anterior instability.  Both 
active and passive range of motion of the right ankle and subtalar 
joint were within normal limits.  This objective range-of-motion 
evidence, taken together, shows minimal, if any, decrease in the 
range of motion of the right ankle.  Overall, the evidence appears 
to indicate that the ankle has healed well after surgical 
intervention.  While the veteran has subjective complaints about 
ankle pain and moves with a "hardly perceptible" limp, objective 
diagnostic evidence appears to indicate symptomatology of "very 
mild" traumatic osteoarthritis (as confirmed by X-ray findings and 
observed swelling and tenderness).  Accordingly, the Board finds 
that the evidence does not support a conclusion that a 20 percent 
rating (for marked limitation of motion) under Diagnostic Code 
5271 is warranted.
     
As for whether additional rating is warranted for traumatic 
osteoarthritis, the Board notes that Diagnostic Code 5003 provides 
for a 10 percent rating for each major joint or group of minor 
joints affected by limited motion with objective evidence of 
osteoarthritis if the limitation of motion of the specific 
joint(s) involved is not compensable under appropriate diagnostic 
code(s).  In this case, the veteran has "very mild" traumatic 
osteoarthritis confirmed by X-ray findings, among other evidence 
(see March 2003 VA examination report), and already is assigned a 
compensable rating under Diagnostic Code 5271, which specifically 
rates range of motion of the ankle joint.  Accordingly, evidence 
in this case does not warrant a separate rating for osteoarthritis 
to be combined with that already provided under Diagnostic Code 
5271.         

The Board finds that other Diagnostic Codes for rating ankle 
disabilities are not applicable because there is no medical 
evidence of record as to whether the veteran's ankle is manifested 
by malunion of the os calcis or astragalus, or  astragalectomy.  
See Diagnostic Codes 5273 and 5274.  Moreover, there is no 
evidence of ankylosis of the subastragalar or tarsal joint.  
Accordingly, Diagnostic Code 5272 also is not for application.  
Furthermore, as there is no evidence of ankylosis in plantar 
flexion or in dorsiflexion, Diagnostic Code 5270 also is not for 
application.

In conclusion, the Board finds that the preponderance of the 
evidence is against a rating of 20 percent under Diagnostic Code 
5271 for fracture residuals of the right ankle.  Accordingly, the 
Board does not apply the reasonable doubt doctrine.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.120, 4.13 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 



On a different, but related, matter, there is another issue as to 
whether a tender scar observed along the distal fibula and lateral 
malleolus with deficient subcutaneous tissue (see March 2001 VA 
examination report) warrants a separate rating under VA diagnostic 
criteria.  The RO stated in the March 2002 SSOC that the scar will 
be considered for separate evaluation.  The most recent VA medical 
examination report dated in March 2003 is silent as to the current 
status of the scar noted in the March 2001 examination report.  
The issue of a possible separate evaluation for the residual scar 
apparently has not been addressed by the RO, the agency of 
original jurisdiction.  It is referred to the RO for further 
consideration. 


ORDER

A disability rating of twenty (20) percent for residuals of a 
service-connected right ankle fracture injury, post operation, is 
denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



